 



Exhibit 10.57

Acceleration of Vesting of Premium Priced Stock Options

On April 25, 2004, the Organization and Compensation Committee of the Allergan,
Inc. (the “Company”) Board of Directors approved an acceleration of the vesting
of options issued under the Allergan, Inc. 2001 Premium Priced Stock Option Plan
(the “Plan”) that are held by the Company’s current employees, including its
executive officers, and certain former employees who received grants while
employees of the Company prior to the Company’s June 2002 spin-off of Advanced
Medical Optics, Inc. (“AMO”). As a result of the acceleration, the second
tranche and third tranche of each option issued under the Plan will become
vested and exercisable effective as of May 10, 2005, subject to the consent of
the option holder. Unlike typical stock options that vest over a predetermined
period, the options issued under the Plan automatically vest as soon as they are
in the money. Consequently, as soon as the options have any value to the
participant, they vest according to their terms. Therefore, early vesting of the
options does not provide any immediate benefit to participants, including the
Company’s executive officers.

The following table summarizes the options subject to acceleration, each of
which has a weighted average exercise price equal to $116.88695:

                              Number of Shares                   subject to
Portion     Pre-Acceleration     Post-Acceleration       of Option     “In the
Money”     “In the Money”   Executive Officers   Accelerated     Option Value  
  Option Value  
David E.I. Pyott
  58,128       $0         $0  
F. Michael Ball
  29,064       $0         $0  
Eric K. Brandt
  29,064       $0         $0  
Douglas S. Ingram
  29,064       $0         $0  
Scott M. Whitcup, M.D.
  14,532       $0         $0  
Non-executive officer employees (Allergan and AMO)
as a group
  999,774       $0         $0  
Total
  1,159,626       $0         $0  

 